Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
As per the instant application No. 16/907,116, the supplemental amendment filed on 5/16/2022 is herein acknowledged. Claims 1-25 have been canceled and claim 46 has been amended. Claims 26-46 are pending.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 46, the limitations “send updates to the volume to one or more other storage devices so that the updates are replicated; and after a promotion of a second volume to act as the volume in response to an unavailability of the volume, service additional data access requests from the program using the second volume” render the claim indefinite since it is not clear how the second volume is able to service requests without it being linked to the one or more other storage devices to which the updates to the volumes are sent so that the volume is replicated. It appears that for the second volume to be able to service additional data access requests, it should be linked to the one or more storage devices to which updates are sent so that the updates are replicated. Appropriate correction/clarification is required.

STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claim 46 has received a first action on the merits and is subject of a final rejection.
CLAIMS NO LONGER UNDER CONSIDERATION 
Claims 1-25 have been canceled.
ALLOWABLE SUBJECT MATTER
	Per the instant office action, the subject matter of claims 26-45 is allowable.
	The reasons for allowance of independent claims 26, 39 and 45 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combinations as a whole.
	Dependent claims 27-38 and 40-44 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 23, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135